UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011 – April 30, 2012 Item 1: Reports to Shareholders Semiannual Report | April 30, 2012 Vanguard International Stock Index Funds Vanguard European Stock Index Fund Vanguard Pacific Stock Index Fund Vanguard Emerging Markets Stock Index Fund > For the six months ended April 30, 2012, returns for the Vanguard International Stock Index Funds ranged from about 3% for the European Stock Index Fund to about 5% for the Pacific Stock Index Fund. > The funds’ returns diverged from those of their respective target indexes in large part because of temporary price differences arising from fair-value pricing policies. > In general, international stock markets trailed the return of the broad U.S. stock market. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 European Stock Index Fund. 10 Pacific Stock Index Fund. 30 Emerging Markets Stock Index Fund. 50 About Your Fund’s Expenses. 72 Trustees Approve Advisory Arrangements. 75 Glossary. 76 European Stock Index Fund Pacific Stock Index Fund Emerging Markets Stock Index Fund Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard European Stock Index Fund Investor Shares 2.93% Admiral™ Shares 3.00 Signal® Shares 2.98 Institutional Shares 3.02 MSCI Europe ETF Shares Market Price 2.88 Net Asset Value 3.00 MSCI Europe Index 1.65 European Region Funds Average 5.46 European Region Funds Average: Derived from data provided by Lipper Inc. Vanguard Pacific Stock Index Fund Investor Shares 4.98% Admiral Shares 5.08 Signal Shares 5.09 Institutional Shares 5.11 MSCI Pacific ETF Shares Market Price 5.15 Net Asset Value 5.08 MSCI Pacific Index 3.92 Japan/Pacific Region Funds Average 6.26 Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. 1 Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares 4.54% Admiral Shares 4.61 Signal Shares 4.60 Institutional Shares 4.63 Institutional Plus Shares 4.66 MSCI Emerging Markets ETF Shares Market Price 4.91 Net Asset Value 4.62 MSCI Emerging Markets Index 3.93 Emerging Markets Funds Average 5.00 Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $24.48 $24.11 $0.988 $0.000 Admiral Shares 57.09 56.17 2.391 0.000 Signal Shares 22.09 21.73 0.924 0.000 Institutional Shares 24.36 23.96 1.032 0.000 MSCI Europe ETF Shares 45.66 44.92 1.908 0.000 Vanguard Pacific Stock Index Fund Investor Shares $9.74 $9.91 $0.286 $0.000 Admiral Shares 63.28 64.34 1.957 0.000 Signal Shares 21.98 22.35 0.680 0.000 Institutional Shares 9.69 9.85 0.304 0.000 MSCI Pacific ETF Shares 51.18 52.03 1.585 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $26.39 $26.99 $0.529 $0.000 Admiral Shares 34.71 35.46 0.752 0.000 Signal Shares 33.38 34.10 0.723 0.000 Institutional Shares 26.42 26.98 0.588 0.000 Institutional Plus Shares 87.90 89.74 1.998 0.000 MSCI Emerging Markets ETF Shares 41.73 42.64 0.906 0.000 3 Chairman’s Letter Dear Shareholder, During the six months ended April 30, 2012, international stock markets moved in tandem with the waxing and waning of concerns surrounding Europe’s ongoing debt drama. All three of the Vanguard International Stock Index Funds posted modestly positive returns for the period. Vanguard Pacific Stock Index Fund led with a return of about 5%. Vanguard Emerging Markets Stock Index Fund followed closely with a gain of more than 4%, and Vanguard European Stock Index Fund returned about 3%. Each fund’s return diverged somewhat from that of its target index because of temporary price differences arising from fair-value pricing policies. (For information about fair-value pricing, see page 8). Please note that shortly after the close of our reporting period, Vanguard announced that it had eliminated the redemption fee for each fund, effective May 23. This 2% fee applied to shares redeemed within two months of purchase, and it was one of several measures in place to protect the interests of long-term investors and discourage frequent trading. The funds’ trustees determined that the fee was no longer needed. I also want to note that earlier this year we announced a change in the frequency of the three funds’ dividend distributions. In the future, distributions will be made each quarter, rather than once a year. Spreading them out in this way will reduce the impact 4 to the funds of generating cash for payments to shareholders whose dividends are not reinvested. We’re phasing in the change, so in 2012 dividends will be paid twice, in September and December. Europe’s sovereign-debt troubles shadowed markets worldwide International stock markets trailed the broad U.S. stock market for the six months ended April 30. European companies were the weakest performers, lagging the returns of emerging markets and the developed markets of the Pacific region. But markets globally were affected as anxiety built over Europe’s sovereign-debt crisis, which continued to dominate headlines. The debt problems in Greece and several other Eurozone countries worry investors elsewhere because of the potential impact on financial markets globally. In the autumn of 2011, the European Central Bank injected more than 1 trillion euros into Europe’s banking sector to prevent a credit freeze and help ease concerns about the banks’ own stability. Early in 2012, markets abroad rebounded for a time as investors became more optimistic about prospects for a resolution in Europe and economic improvements in other parts of the world. But that optimism quickly dissipated—and market returns sagged—as more bad news surfaced about troubled banks in Spain and other European countries. Market Barometer Total Returns Periods Ended April 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.89% 4.11% 1.23% Russell 2000 Index (Small-caps) 11.02 -4.25 1.45 Dow Jones U.S. Total Stock Market Index 12.66 3.43 1.56 MSCI All Country World Index ex USA (International) 2.73 -12.90 -2.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.44% 7.54% 6.37% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.50 11.36 5.60 Citigroup Three-Month U.S. Treasury Bill Index 0.01 0.04 1.03 CPI Consumer Price Index 1.62% 2.30% 2.17% 5 In the United States, stocks delivered strong returns for the fiscal half-year. Signs of acceleration in the U.S. economy, strength in corporate earnings, and apparent progress in Europe’s debt negotiations created a sense of optimism through much of the period. In fact, the broad U.S. stock market produced its best first-quarter gain since 1998. By the end of the six months, however, apprehension about these same sources of good news began to weigh on stock prices in the United States as it did elsewhere. Such rapid changes in investor sentiment have been a prominent feature of the financial markets since the 2008–2009 financial crisis, a reflection of broader economic uncertainties. Municipal securities remained a bond market bright spot The taxable bond market produced solid, if unremarkable, six-month total returns. The yields of U.S. Treasury bonds bobbed higher during the period but dropped at the end as investors put a premium on the safest securities. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) The six-month return of the broad municipal bond market was impressive. Investors have bid up prices as muni yields have continued to hover above those available from fully taxable U.S. Treasury bonds. Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average European Stock Index Fund 0.26% 0.14% 0.14% 0.10% — 0.14% 1.39% Pacific Stock Index Fund 0.26 0.14 0.14 0.10 — 0.14 1.46 Emerging Markets Stock Index Fund 0.33 0.20 0.20 0.13 0.10% 0.20 1.61 The fund expense ratios shown are from the prospectuses dated April 30, 2012, for Investor, Admiral, Signal, Institutional, and Institutional Plus Shares and February 28, 2012, for ETF Shares. They represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the funds’ annualized expense ratios were: for the European Stock Index Fund, 0.26% for Investor Shares, 0.13% for Admiral Shares, 0.13% for Signal Shares, 0.10% for Institutional Shares, and 0.13% for MSCI Europe ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for MSCI Pacific ETF Shares; and for the Emerging Markets Stock Index Fund, 0.33% for Investor Shares, 0.19% for Admiral Shares, 0.19% for Signal Shares, 0.13% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.19% for MSCI Emerging Markets ETF Shares. Peer groups: For the European Stock Index Fund, European Region Funds; for the Pacific Stock Index Fund, Japan/Pacific Region Funds; for the Emerging Markets Stock Index Fund, Emerging Markets Funds. 6 As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. European stock markets trailed those in other regions Vanguard’s three International Stock Index Funds began the six-month period in negative territory, reflecting the widespread concern about the European debt crisis. Returns then climbed along with investors’ spirits as a resolution to the problems seemed nearer and economic news generally seemed to improve. Although markets ultimately dropped, all three funds posted six-month gains. For U.S.-based investors, the gains were reduced somewhat by the relative strength of the U.S. dollar compared with the euro and the yen. Many international holdings lost value when converted into U.S. dollars. For the six months, the Pacific Stock Index Fund outpaced the two other index funds. Japan’s market, representing more than 60% of the Pacific fund, on average, contributed most to its result. Consumer discretionary and financial stocks in Japan did well; in fact, auto manufacturers and some of the country’s largest banks delivered double-digit gains. Australian stocks, which make up about a quarter of the Pacific fund’s assets, turned in more modest results. Australian bank stocks had solid gains, but the nation’s materials sector struggled in the face of slower global demand for raw materials as well as lower commodity prices. The return of the Emerging Markets Stock Index Fund was led by stocks of Chinese and South Korean companies. These two countries had the largest weightings in the fund, with a combined total of about 30% of assets, on average. Information technology was the best-performing sector in emerging markets generally, and South Korean and Chinese electronics and semiconductor companies led the group. Notable underperformers for this period were markets in Brazil and India. In Brazil, financial and materials stocks suffered during the six months, with the former affected in part by challenges facing the global financial markets and the latter by lower commodity prices. In India, where seven of ten sectors produced negative returns, financial, energy, and tech stocks were among the hardest hit. Unsurprisingly, the European Stock Index Fund delivered the weakest overall results of the group. Markets in the United Kingdom, Switzerland, and Germany held up well, but were overshadowed by losses in Spain, France, and Italy. In the United Kingdom, which represented a third of the fund’s assets, on average, consumer staples and financial stocks contributed the most to returns. In the former group, U.K. beverage and tobacco companies stood out, while in financials, the best-performing banks were those that found ways to make up for the slump in Europe by focusing on markets abroad, including South America and Asia. 7 Markets in the European countries most vulnerable to the debt crisis, including Spain and Italy, continued to struggle. In January, Standard & Poor’s lowered the credit ratings of nine European nations, including France. International diversification may help reduce portfolio volatility Over the past six months, we have witnessed the rise of the U.S. stock market and unease in the international markets. As investors, we are becoming all too familiar with investment environments that sound like weather forecasts: some- what sunny with occasional storms. The financial markets move in unpredictable ways. Frankly, we shouldn’t waste our time obsessing about where they are headed in the short term. What’s more important is to focus on the long term by creating investment plans tailored to our individual goals and risk tolerance. You can do this by creating a balanced and diversified portfolio that includes a mix of domestic and international stocks and bonds, as well as money market funds—and sticking with that plan regardless of market conditions. A note on fair-value pricing The reported return of a fund that tracks an index sometimes may diverge from the index’s return a bit more than would be expected. This may be the result of a fair-value pricing adjustment. These adjustments, which are required by the Securities and Exchange Commission, address pricing discrepancies that may arise because of time-zone differences among global stock markets. Foreign stocks may trade on exchanges that close many hours before a fund’s closing share price is calculated in the United States, generally at 4 p.m., Eastern time. In the hours between the foreign close and the U.S. close, the value of these foreign securities may change—because of company-specific announcements or market-wide developments, for example. Such price changes are not immediately reflected in international index values. Fair-value pricing takes such changes into account in calculating the fund’s daily net asset value, thus ensuring that the NAV doesn’t include “stale” prices. The result can be a temporary divergence between the return of the fund and that of its benchmark index—a difference that usually corrects itself when the foreign markets reopen. 8 Recent Vanguard research provides further insight on why diversification within asset classes can be useful to help temper some of the market volatility in today’s changing global environment. Long gone are the days when investors who want to participate in the broad spectrum of stocks can ignore international markets. Today, nearly 55% of global market capitalization represents non-U.S. equities. One notable finding by our researchers: Investors who hold both domestic and international stocks in their portfolios are likely to have experienced less average volatility over the past several decades than those who held only domestic stocks. (You can find the research paper, Considerations for Investing in Non-U.S. Equities , at vanguard.com/research.) Each of the three Vanguard International Stock Index Funds offers broad exposure to a distinct segment of the international marketplace at a low cost. Any of them can help support you in diversifying to a well-balanced portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 16, 2012 9 European Stock Index Fund Fund Profile As of April 30, 2012 Share-Class Characteristics Investor Admiral Signal Institutional MSCI Europe Shares Shares Shares Shares ETF Shares Ticker Symbol VEURX VEUSX VESSX VESIX VGK Expense Ratio 1 0.26% 0.14% 0.14% 0.10% 0.14% Portfolio Characteristics MSCI AC MSCI World Europe Index Fund Index ex USA Number of Stocks 457 449 1,837 Median Market Cap $43.2B $43.2B $27.6B Price/Earnings Ratio 13.3x 13.5x 13.5x Price/Book Ratio 1.4x 1.4x 1.4x Return on Equity 19.3% 19.3% 17.2% Earnings Growth Rate 1.8% 1.8% 3.9% Dividend Yield 4.0% 3.9% 3.3% Turnover Rate (Annualized) 4% — — Short-Term Reserves -0.2% — — Sector Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Consumer Discretionary 8.9% 8.9% 9.6% Consumer Staples 14.4 14.4 10.0 Energy 12.0 11.9 11.4 Financials 18.2 18.2 23.6 Health Care 11.8 11.9 6.9 Industrials 10.8 10.8 10.6 Information Technology 2.9 2.9 6.6 Materials 10.1 10.1 11.5 Telecommunication Services 6.3 6.3 5.9 Utilities 4.6 4.6 3.9 Volatility Measures MSCI AC MSCI Europe World Index Index ex USA R-Squared 0.99 0.95 Beta 1.03 1.14 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Dutch Shell plc Integrated Oil & Gas 3.4% Nestle SA Packaged Foods & Meats 3.1 HSBC Holdings plc Diversified Banks 2.4 Vodafone Group plc Wireless Telecommunication Services 2.1 BP plc Integrated Oil & Gas 2.1 Novartis AG Pharmaceuticals 2.0 Roche Holding AG Pharmaceuticals 1.9 GlaxoSmithKline plc Pharmaceuticals 1.8 Total SA Integrated Oil & Gas 1.5 British American Tobacco plc Tobacco 1.5 Top Ten 21.8% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectuses dated April 30, 2012, for Investor, Admiral, Signal, and Institutional Shares and February 28, 2012, for MSCI Europe ETF Shares. They represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the annualized expense ratios were 0.26% for Investor Shares, 0.13% for Admiral Shares, 0.13% for Signal Shares, 0.10% for Institutional Shares, and 0.13% for MSCI Europe ETF Shares. 10 European Stock Index Fund Market Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Europe United Kingdom 36.2% 36.2% 15.7% France 13.9 13.8 6.0 Switzerland 13.2 13.3 5.8 Germany 13.2 13.2 5.7 Sweden 4.9 5.0 2.1 Spain 4.0 4.0 1.7 Netherlands 3.7 3.7 1.6 Italy 3.4 3.4 1.5 Denmark 1.8 1.8 0.8 Belgium 1.6 1.6 0.7 Norway 1.5 1.5 0.6 Finland 1.3 1.3 0.5 Other 1.3 1.2 0.6 Subtotal 100.0% 100.0% 43.3% Pacific 0.0% 0.0% 23.8% Emerging Markets 0.0% 0.0% 24.2% North America 0.0% 0.0% 8.3% Middle East 0.0% 0.0% 0.4% 11 European Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2001, Through April 30, 2012 Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 -7.11% -3.81% 5.56% Admiral Shares 8/13/2001 -7.02 -3.71 5.67 Signal Shares 10/6/2006 -7.02 -3.71 -0.88 1 Institutional Shares 5/15/2000 -6.98 -3.67 5.72 MSCI Europe ETF Shares 3/4/2005 Market Price -7.10 -3.80 2.71 1 Net Asset Value -7.03 -3.71 2.70 1 1 Return since inception. Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. The fee does not apply to ETF Shares. See Financial Highlights for dividend and capital gains information. 12 European Stock Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Austria † 25,961 0.4% Belgium Anheuser-Busch InBev NV 807,500 58,202 0.9% Belgium—Other † 45,930 0.7% 104,132 1.6% Denmark Novo Nordisk A/S Class B 427,791 63,066 0.9% Denmark—Other † 58,267 0.9% 121,333 1.8% Finland † 83,455 1.3% France Total SA 2,137,533 102,610 1.5% Sanofi 1,147,518 87,651 1.3% LVMH Moet Hennessy Louis Vuitton SA 255,690 42,418 0.6% Danone 587,491 41,359 0.6% BNP Paribas SA 971,861 39,224 0.6% Air Liquide SA 285,544 36,729 0.6% France—Other † 563,928 8.5% 913,919 13.7% Germany Siemens AG 829,215 76,969 1.2% BASF SE 925,731 76,219 1.2% SAP AG 925,807 61,394 0.9% Bayer AG 831,301 58,577 0.9% Allianz SE 456,864 50,960 0.8% Daimler AG 867,429 47,997 0.7% E.ON AG 1,811,670 41,020 0.6% Deutsche Bank AG 934,746 40,581 0.6% Germany—Other † 414,829 6.2% 868,546 13.1% 13 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Greece † 8,875 0.1% Ireland † 30,139 0.4% Italy ENI SPA 2,417,796 53,724 0.8% Italy—Other † 169,748 2.6% 223,472 3.4% Netherlands Unilever NV 1,638,183 56,115 0.9% Netherlands—Other † 188,822 2.8% 244,937 3.7% Norway † 98,878 1.5% Portugal † 21,165 0.3% Spain Telefonica SA 4,129,593 60,304 0.9% Banco Santander SA 8,645,834 54,285 0.8% Spain—Other † 149,582 2.3% 264,171 4.0% Sweden Hennes & Mauritz AB Class B 1,029,130 35,287 0.5% Sweden—Other † 290,772 4.4% 326,059 4.9% Switzerland Nestle SA 3,323,809 203,714 3.1% Novartis AG 2,349,942 129,755 2.0% Roche Holding AG 707,432 129,291 1.9% UBS AG 3,663,343 45,749 0.7% ABB Ltd. 2,206,431 40,208 0.6% Zurich Insurance Group AG 148,611 36,410 0.5% 1 Switzerland—Other † 292,164 4.4% 877,291 13.2% United Kingdom HSBC Holdings plc 17,994,459 162,439 2.4% Vodafone Group plc 50,635,119 140,156 2.1% BP plc 19,101,162 137,989 2.1% GlaxoSmithKline plc 5,083,790 117,443 1.8% British American Tobacco plc 1,982,989 101,707 1.5% Royal Dutch Shell plc Class B 2,681,945 98,145 1.5% Royal Dutch Shell plc Class A (Amsterdam Shares) 2,265,335 80,796 1.2% BG Group plc 3,417,307 80,632 1.2% Rio Tinto plc 1,381,233 77,425 1.2% BHP Billiton plc 2,130,475 68,584 1.0% Diageo plc 2,516,697 63,479 1.0% Standard Chartered plc 2,399,486 58,657 0.9% AstraZeneca plc 1,312,114 57,499 0.9% Anglo American plc 1,331,821 51,468 0.8% Royal Dutch Shell plc Class A 1,402,524 50,022 0.7% Unilever plc 1,290,092 44,072 0.7% TESCO plc 8,066,554 41,564 0.6% Barclays plc 11,659,571 41,279 0.6% Imperial Tobacco Group plc 1,015,635 40,616 0.6% 14 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets SABMiller plc 959,445 40,324 0.6% Xstrata plc 2,088,375 40,108 0.6% National Grid plc 3,578,464 38,642 0.6% Reckitt Benckiser Group plc 623,075 36,271 0.5% United Kingdom—Other † 715,324 10.8% 2,384,641 35.9% Total Common Stocks (Cost $9,600,247) 99.3% 2 Coupon Temporary Cash Investments Money Market Fund 3,4 Vanguard Market Liquidity Fund 0.137% 401,896,227 401,896 6.1% 5 U.S. Government and Agency Obligations † 2,600 0.0% Total Temporary Cash Investments (Cost $404,497) 404,496 6.1% 2 6 Total Investments (Cost $10,004,744) 7,001,470 105.4% Other Assets and Liabilities Other Assets 48,861 0.7% Liabilities 4 (405,751) (6.1%) (356,890) (5.4%) Net Assets 100.0% At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 12,006,538 Undistributed Net Investment Income 88,376 Accumulated Net Realized Losses (2,447,205) Unrealized Appreciation (Depreciation) Investment Securities (3,003,274) Futures Contracts (1,091) Forward Currency Contracts 683 Foreign Currencies 553 Net Assets Investor Shares—Net Assets Applicable to 32,611,121 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 786,287 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 43,862,286 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,463,795 Net Asset Value Per Share—Admiral Shares 15 European Stock Index Fund Amount ($000) Signal Shares—Net Assets Applicable to 10,926,036 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 237,475 Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 26,661,351 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 638,679 Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 56,066,196 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,518,344 Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the value of this security represented 0.2% of net assets. 2 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.9% and 5.5%, respectively, of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $381,214,000 of collateral received for securities on loan. 5 Securities with a value of $2,600,000 have been segregated as initial margin for open futures contracts. 6 The total value of securities on loan is $353,888,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 European Stock Index Fund Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Dividends 1 135,831 Interest 2 16 Security Lending 1,139 Total Income 136,986 Expenses The Vanguard Group—Note B Investment Advisory Services 241 Management and Administrative—Investor Shares 812 Management and Administrative—Admiral Shares 1,196 Management and Administrative—Signal Shares 97 Management and Administrative—Institutional Shares 157 Management and Administrative—ETF Shares 1,032 Marketing and Distribution—Investor Shares 125 Marketing and Distribution—Admiral Shares 216 Marketing and Distribution—Signal Shares 34 Marketing and Distribution—Institutional Shares 92 Marketing and Distribution—ETF Shares 379 Custodian Fees 299 Shareholders’ Reports—Investor Shares 18 Shareholders’ Reports—Admiral Shares 9 Shareholders’ Reports—Signal Shares 1 Shareholders’ Reports—Institutional Shares 2 Shareholders’ Reports—ETF Shares 46 Trustees’ Fees and Expenses 3 Total Expenses 4,759 Net Investment Income 132,227 Realized Net Gain (Loss) Investment Securities Sold (163,544) Futures Contracts 5,139 Foreign Currencies and Forward Currency Contracts (1,187) Realized Net Gain (Loss) (159,592) Change in Unrealized Appreciation (Depreciation) Investment Securities 190,964 Futures Contracts (4,742) Foreign Currencies and Forward Currency Contracts 243 Change in Unrealized Appreciation (Depreciation) 186,465 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $12,374,000. 2 Interest income from an affiliated company of the fund was $13,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 European Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 132,227 276,482 Realized Net Gain (Loss) (159,592) (270,598) Change in Unrealized Appreciation (Depreciation) 186,465 (533,607) Net Increase (Decrease) in Net Assets Resulting from Operations 159,100 (527,723) Distributions Net Investment Income Investor Shares (32,997) (39,214) Admiral Shares (104,044) (127,944) Signal Shares (9,299) (11,677) Institutional Shares (25,923) (24,552) ETF Shares (102,658) (130,385) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — ETF Shares — — Total Distributions (274,921) (333,772) Capital Share Transactions Investor Shares (51,609) (931,336) Admiral Shares (29,810) 739,377 Signal Shares 13,492 (11,702) Institutional Shares 34,475 (695,500) ETF Shares (50,465) 155,154 Net Increase (Decrease) from Capital Share Transactions (83,917) (744,007) Total Increase (Decrease) (199,738) (1,605,502) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $88,376,000 and $231,660,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 European Stock Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $24.48 $27.15 $25.77 $21.99 $43.43 $34.67 Investment Operations Net Investment Income .507 .882 1 .768 1 1.008 1.372 1 1.298 1 Net Realized and Unrealized Gain (Loss) on Investments .111 (2.545) 1.594 4.269 (21.597) 8.386 Total from Investment Operations .618 (1.663) 2.362 5.277 (20.225) 9.684 Distributions Dividends from Net Investment Income (.988) (1.007) (.982) (1.497) (1.215) (.924) Distributions from Realized Capital Gains — Total Distributions (.988) (1.007) (.982) (1.497) (1.215) (.924) Net Asset Value, End of Period Total Return 2 2.93% -6.35% 9.35% 26.25% -47.80% 28.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $786 $851 $1,884 $5,789 $10,534 $26,188 Ratio of Total Expenses to Average Net Assets 0.26% 0.26% 0.26% 0.27% 0.22% 0.22% Ratio of Net Investment Income to Average Net Assets 3.94% 3.46% 2.98% 3.80% 3.82% 3.35% Portfolio Turnover Rate 3 4% 6% 11% 18% 15% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 European Stock Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $57.09 $63.75 $60.51 $51.71 $102.09 $81.50 Investment Operations Net Investment Income 1.219 2.222 1 1.758 1 2.448 3.177 1 3.140 1 Net Realized and Unrealized Gain (Loss) on Investments .252 (6.020) 3.864 9.968 (50.618) 19.692 Total from Investment Operations 1.471 (3.798) 5.622 12.416 (47.441) 22.832 Distributions Dividends from Net Investment Income (2.391) (2.862) (2.382) (3.616) (2.939) (2.242) Distributions from Realized Capital Gains — Total Distributions (2.391) (2.862) (2.382) (3.616) (2.939) (2.242) Net Asset Value, End of Period Total Return 2 3.00% -6.22% 9.49% 26.33% -47.74% 28.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,464 $2,531 $2,087 $1,700 $1,472 $2,955 Ratio of Total Expenses to Average Net Assets 0.13% 0.14% 0.14% 0.16% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 4.07% 3.58% 3.10% 3.91% 3.92% 3.45% Portfolio Turnover Rate 3 4% 6% 11% 18% 15% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 European Stock Index Fund Financial Highlights Signal Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $22.09 $24.68 $23.42 $20.01 $39.50 $31.51 Investment Operations Net Investment Income .472 .852 1 .686 1 .947 1.255 1 1.151 1 Net Realized and Unrealized Gain (Loss) on Investments .092 (2.327) 1.497 3.860 (19.616) 7.681 Total from Investment Operations .564 (1.475) 2.183 4.807 (18.361) 8.832 Distributions Dividends from Net Investment Income (.924) (1.115) (.923) (1.397) (1.129) (.842) Distributions from Realized Capital Gains — Total Distributions (.924) (1.115) (.923) (1.397) (1.129) (.842) Net Asset Value, End of Period Total Return 2 2.98% -6.24% 9.52% 26.34% -47.74% 28.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $237 $227 $272 $245 $223 $502 Ratio of Total Expenses to Average Net Assets 0.13% 0.14% 0.14% 0.16% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 4.07% 3.58% 3.10% 3.91% 3.92% 3.45% Portfolio Turnover Rate 3 4% 6% 11% 18% 15% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 European Stock Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $24.36 $27.20 $25.80 $22.04 $43.51 $34.74 Investment Operations Net Investment Income .524 .898 1 .764 1 1.036 1.315 1 1.350 1 Net Realized and Unrealized Gain (Loss) on Investments .108 (2.510) 1.644 4.277 (21.524) 8.390 Total from Investment Operations .632 (1.612) 2.408 5.313 (20.209) 9.740 Distributions Dividends from Net Investment Income (1.032) (1.228) (1.008) (1.553) (1.261) (.970) Distributions from Realized Capital Gains — Total Distributions (1.032) (1.228) (1.008) (1.553) (1.261) (.970) Net Asset Value, End of Period Total Return 2 3.02% -6.19% 9.53% 26.45% -47.72% 28.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $639 $606 $1,349 $853 $3,316 $5,263 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.12% 0.09% 0.09% Ratio of Net Investment Income to Average Net Assets 4.10% 3.62% 3.14% 3.95% 3.95% 3.48% Portfolio Turnover Rate 3 4% 6% 11% 18% 15% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 European Stock Index Fund Financial Highlights MSCI Europe ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $45.66 $51.00 $48.41 $41.37 $81.66 $65.21 Investment Operations Net Investment Income .973 1.826 1 1.420 1 1.964 2.530 1 2.576 1 Net Realized and Unrealized Gain (Loss) on Investments .195 (4.860) 3.082 7.977 (40.464) 15.683 Total from Investment Operations 1.168 (3.034) 4.502 9.941 (37.934) 18.259 Distributions Dividends from Net Investment Income (1.908) (2.306) (1.912) (2.901) (2.356) (1.809) Distributions from Realized Capital Gains — Total Distributions (1.908) (2.306) (1.912) (2.901) (2.356) (1.809) Net Asset Value, End of Period Total Return 3.00% -6.22% 9.48% 26.33% -47.73% 28.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,518 $2,630 $2,858 $2,464 $1,754 $3,148 Ratio of Total Expenses to Average Net Assets 0.13% 0.14% 0.14% 0.16% 0.11% 0.12% Ratio of Net Investment Income to Average Net Assets 4.07% 3.58% 3.10% 3.91% 3.93% 3.45% Portfolio Turnover Rate 2 4% 6% 11% 18% 15% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 European Stock Index Fund Notes to Financial Statements Vanguard European Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Plus Shares through April 30, 2012. ETF Shares, known as Vanguard MSCI Europe ETF Shares, are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks 24 European Stock Index Fund associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 25 European Stock Index Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2012, the fund had contributed capital of $1,016,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.41% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
